PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FuboTV Media Inc.
Application No. 16/138,604
Filed: 21 Sep 2018
For: SYSTEMS AND METHODS FOR GENERATING INDIVIDUALIZED PLAYLISTS
:
:
:	CORRECTED SUA SPONTE
:	WITHDRAWL OF THE 
:	HOLDING OF ABANDONMENT
:
:


This correspondence is a corrected sua sponte withdrawal of the holding of abandonment in the above-identified application. The June 28, 2022 sua sponte withdrawal of the holding of abandonment is vacated.

Per the Notice of Abandonment, mailed June 7, 2022, this application was held abandoned due to applicant’s alleged failure to timely file a proper reply to the final Office action, mailed June 1, 2021, which set an extendable three month period for reply. The June 7, 2022 Notice of Abandonment states no reply has been received.

However, a review of the image file wrapper for the above-identified application reveals applicant filed a $1480 petition for a three month extension of time pursuant to 37 CFR 1.136(a) and a notice of appeal with $840 notice of appeal fee on December 1, 2021. December 1, 2021 was the last possible date for timely reply.

Since a timely and proper reply to the June 1, 2021 final Office action was received in the Office on December 1, 2021, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed June 7, 2022, is hereby vacated. 

The Technology Center has processed the December 1, 2021 Notice of Appeal.

Appellant must file an appeal brief within two months from the date of filing the notice of appeal under § 41.31. 37 CFR 41.47(a). Under 37 CFR 41.37(e) and 37 CFR 1.136(a), appellant may purchase up to a five month extension of time from the December 1, 2021 filing of the Notice of Appeal to file a proper follow-up submission (i.e. an appeal brief or RCE) to the December 1, 2021 Notice of Appeal. The maximum extendable period (a five month extension) ended Friday, July 1, 2022. The Office has not received an appropriate follow-up submission as of July 7, 2022, so it appears the application is abandoned again.

If an appropriate follow-up submission with a 5 month $3160 extension of time was not filed by July 1, 2022, a petition under 37 CFR 1.137(a) should be filed.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET